 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      JENNIFER SIMATIC,
                                                               CASE NO. 3:21-cv-05180-MJP-JRC
11                              Plaintiff,
                                                               ORDER TO FILE PROPOSED
12                v.                                           BRIEFING SCHEDULE
13      COMMISSIONER OF SOCIAL
        SECURITY,
14
                                Defendant.
15

16          The District Court has referred this case to the undersigned. Dkt. 19. The matter is

17   before the Court on the parties’ joint status report (Dkt. 20) and plaintiff’s amended complaint

18   (Dkt. 25).

19          In the joint status report, plaintiff, who is pro se, states that she wishes to obtain

20   discovery on her Freedom of Information Act (“FOIA”) claims. Dkt. 20, at 3–4. Defendant

21   takes the position that discovery is unavailable in this case. Dkt. 20, at 4. Defendant proposes

22   that the parties stipulate to a proposed summary judgment briefing schedule. Dkt. 20, at 6.

23

24

     ORDER TO FILE PROPOSED BRIEFING SCHEDULE
     -1
 1          Generally, in lieu of discovery, the defendant in a FOIA case will supply declarations

 2   explaining the agency’s search process, which documents were withheld, why the documents

 3   were withheld, and why disclosure would damage the interest protected by a claimed statutory

 4   exemption. See Withey v. Fed. Bureau of Investigation, No. C18-1635-JCC, 2020 WL 885974,

 5   at *1 (W.D. Wash. Feb. 24, 2020) (citing authorities and explaining that “[i]n FOIA cases, the

 6   general rule is that discovery is unavailable”). “Summary judgment is the procedural vehicle by

 7   which nearly all FOIA cases are resolved.” Shannahan v. I.R.S., 637 F. Supp. 2d 902, 912 (W.D.

 8   Wash. 2009) (internal citation and quotation marks omitted).

 9          Therefore, the Court directs the parties to confer and to provide this Court with a

10   proposed summary judgment briefing schedule. The parties shall provide a proposed briefing

11   schedule on or before August 13, 2021.

12          A copy of this Order shall be mailed to plaintiff.

13          Dated this 14th day of July, 2021.

14

15
                                                          A
                                                          J. Richard Creatura
                                                          Chief United States Magistrate Judge
16

17

18

19

20

21

22

23

24

     ORDER TO FILE PROPOSED BRIEFING SCHEDULE
     -2
